UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1510


JUDY HARRISON,

                 Plaintiff – Appellant,

          v.

CENTRAL INTELLIGENCE AGENCY; FBI; CHICAGO FBI-DIVISIONS;
WASHINGTON FBI-DIVISIONS; VIRGINIA FBI-DIVISIONS,

                 Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00163-JRS)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Judy Harrison, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Judy   Harrison     appeals     the    district   court’s    order

dismissing her 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).      We have reviewed the record and find no

reversible error.   Accordingly, we affirm for the reasons stated

by the district court.      Harrison v. Central Intelligence Agency,

No.   3:10-cv-00163-JRS     (E.D.   Va.   Apr.    2,   2010).     We    deny

Harrison’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2